Citation Nr: 1014143	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of trauma, thoracic spine with 
fractured ID thoracic vertebral bodies.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder such as depression, to include as 
secondary to service-connected disabilities.  

5.  Entitlement to service connection for hypertension, 
claimed as herbicide exposure, or alternatively, secondary to 
service-connected diabetes mellitus, type II, to include 
aggravation.  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2007 and March 2008 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
St. Petersburg RO in September 2009.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains at least one claim 
that may be affected by these new presumptions, the Board 
must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  


FINDINGS OF FACT

1.  The Veteran's residuals of trauma, thoracic spine with 
fractured ID thoracic vertebral bodies, was not manifested by 
forward flexion limited to 30 degrees, ankylosis of any 
segment of the spine or by objective neurological 
complications, or by additional weakness, fatigability, 
discoordination, or pain on repetition.  

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected residuals of trauma, 
thoracic spine with fractured ID thoracic vertebral bodies, 
is inadequate.

3.  The Veteran's bilateral hearing loss did not manifest 
during service or within one year of service and is not at 
least as likely as not related to in-service acoustic 
exposure.

4.  The Veteran's tinnitus did not manifest during service 
and is not at least as likely as not related to in-service 
acoustic exposure. 

5.  The Veteran does not have a current diagnosis of 
depression nor has he presented competent evidence of any 
acquired psychiatric disorder during the course of this 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of trauma, thoracic spine 
with fractured ID thoracic vertebral bodies, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2009).

2.  The criteria for referral of the service-connected 
residuals of trauma, thoracic spine with fractured ID 
thoracic vertebral bodies, are not met. 38 C.F.R. 
§ 3.321(b)(1) (2009).  

3.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by active service nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  The Veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 

5.  An acquired psychiatric disorder, to include depression, 
was not incurred in active service and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated November 2006, June 2007, March 2008 and May 2008, 
which advised the Veteran of the provisions relating to the 
VCAA and claims for direct service connection, secondary 
service connection and increased ratings.  

Specifically, the Veteran was advised in the VCAA letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records. He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
November 2006, June 2007, March 2008 and May 2008 letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and these letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.

In the November 2006, June 2007, March 2008 and May 2008 
letters, the Veteran was specifically notified to describe or 
submit any additional evidence which he thought would support 
his claims, in compliance with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b).  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  

In the first, Dingess v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced November 2006, June 2007, March 2008 and May 2008 
VCAA letters.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

However, the Board notes that the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d. 1270 (Fed. Cir. 2009).

Nonetheless, the Veteran was provided specific notice of the 
Court's decision in Vazquez-Flores v. Peake in a separate 
letter from the RO dated in May 2008.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  The only issue 
of note is the Veteran's increased rating claim, as he 
received proper VCAA notice in the May 2008 VCAA letter; 
after the initial adjudication of the Veteran's claim in 
March 2008.  Crucially, after receipt of full and proper 
notice of the VCAA, the Veteran's claim was readjudicated in 
a September 2008 supplemental statement of the case (SSOC), 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment and VA 
treatment, and the reports of VA examinations of the Veteran 
in January 2008.

Concerning the January 2008 VA examinations, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examinations reflects that the 
examiners reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted above, the Veteran testified before the 
undersigned at the September 2009 VA Travel Board hearing.  

Accordingly, the Board will proceed to a decision.

Increased Ratings

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of trauma, thoracic spine with 
fractured ID thoracic vertebral bodies  

The Veteran contends that he is entitled to an evaluation in 
excess of 20 percent for service-connected residuals of 
trauma, thoracic spine with fractured ID thoracic vertebral 
bodies.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's spinal disability is rated under Diagnostic 
Codes (DC) 5235-5243.  Disabilities of the spine, excepting 
degenerative disc disease, are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, DC 5235-5243.  In relevant part, the Formula 
assigns a 20 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent evaluation requires forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  Id., at Note 
(1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The Veteran presented for a January 2008 VA spine examination 
and complained of spasms and associated pain, aching and 
tightness of his thoracolumbar spine.  He denied any 
"flares-ups" of his spinal condition, to include any 
restricted range of motion, discoordination, fatigue or 
weakness of his thoracolumbar spine.  He did not require the 
use of a brace or cane and reported that he could walk 1-3 
miles.  The Veteran did not complain of any focal 
neurological deficits.  On examination, the Veteran had 
normal alignment of the spinous processes with normal muscle 
tone and no muscle atrophy.  Specifically, the examiner noted 
that there was no ankylosis of the Veteran's thoracolumbar 
spine.  Range of motion testing revealed forward flexion of 
the thoracolumbar spine to 90 degrees, with pain at 90 
degrees.  Extension (posterior flexion) of the thoracolumbar 
spine was to 30 degrees without pain.  Lateral flexion was 
limited to 30 degrees without pain, bilaterally.  Rotation 
was to 45 degrees without pain, bilaterally.  X-rays 
reflected moderate kyphosis with narrowing of the vertebral 
height of T8 - T10 and minimal spur formation; minimal to 
moderate degenerative joint disease of the thoracolumbar 
spine was diagnosed.  The VA examiner noted that the 
percentage of lost height for each of the Veteran's vertebrae 
(T8 - T10) was less that ten percent.  

The Veteran's range of motion exceeded 30 degrees forward 
flexion on examination.  The Veteran had no additional loss 
of range on repetition or due to painful motion.  Thus, a 
rating in excess of 20 percent is not warranted on a 
schedular basis under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-
5243.  

The Board has also considered the rule of DeLuca, supra.  
However, while the Veteran complained of pain during his 
examination, the pain was at the end of his range of motion, 
which exceeded the minimum for the next higher rating.  No 
additional loss of motion could be found on repetition.  No 
weakness, fatigability or discoordination was identified.  
The Board finds that the criteria of DeLuca are not present 
in this case.  Thus, a higher rating is not warranted under 
the Court's holding in DeLuca.

A higher rating is also not warranted under the diagnostic 
criteria for intervertebral disc syndrome.  In the January 
2008 VA examination, the examiner specifically noted that 
there was no evidence of intervertebral disc syndrome.  
Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the Veteran 
experiences severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 
Diagnostic Code 5243 (2009).  The record is simply absent 
such findings.  There is also no evidence that the Veteran 
suffers from mild, incomplete paralysis of the sciatic nerve 
due to his low back disability. See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's spine disability 
is not inadequate.  The Veteran's complaints during testimony 
and during examination relates to chronic pain, spasms and 
limited motion.  These are the symptoms anticipated by the 
General Ratings Formula and the Notes directing the use of 
the Formula.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for ratings in excess of 20 percent have at 
no time been met.  Accordingly, further staged ratings are 
inapplicable.  See id.  



As such, the Board finds that the preponderance of the 
evidence is against the Veteran's spinal injury rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

Service Connection

2.  Entitlement to service connection for bilateral hearing 
loss  

3.  Entitlement to service connection for tinnitus  

The Veteran contends that he has hearing loss and tinnitus as 
a result of in service noise exposure.  In the interest of 
economy, the Board will analyze these claims together.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability].

With respect to claim for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

At a January 2008 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
40
LEFT
20
20
20
30
35

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The Veteran has a hearing loss 
disability for VA purposes.  See Hensley, supra.  

At the January 2008 VA audiological examination in connection 
with this claim, the Veteran reported ringing in his ears.  
The examiner diagnosed tinnitus.  This current disability is 
established.  

The Veteran contends that he had noise exposure during 
service, working on aircraft.  The Veteran's service 
personnel records show that he served as an aircraft 
mechanic.  38 U.S.C.A. § 1154(a).  Noise exposure is 
consistent with the conditions of service working with and 
around aircraft.  The Board will assume for the purposes of 
this decision that the Veteran had in-service noise exposure.  
38 U.S.C.A. § 1154(a).

At entry to service in November 1966, the Veteran underwent 
an authorized audiological evaluation.  Concerning the 
Veteran's November 1966 entrance audiogram, prior to November 
1967, military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to 
July 1966.  However, in July 1966, VA adopted International 
Organization for Standardization (ISO) units, and the 
military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiogram in the 
instant case conducted in August 1966 must be converted from 
ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  

At the Veteran's November 1966 entrance examination, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
25
LEFT
25
10
10
15
10


	(CONTINUED ON NEXT PAGE)



In November 1967, the Veteran underwent another authorized 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15
LEFT
15
15
15
N/A
15

At separation from service in September 1968, the Veteran 
underwent an authorized audiological evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
15
LEFT
15
10
5
N/A
10

Speech recognition ability was not tested at any of the above 
examination.

These results show a shift in the ranges, but normal hearing 
in both ears, in all ranges, at separation.  See Hensley, 
supra.  Contrary to the Veteran's assertions of diminished 
hearing during service, it appears that his hearing improved 
during service.  

The Veteran did not report tinnitus in his service treatment 
records.  There are no treatments or complaints.  The March 
1972 separation examination found normal ears without mention 
of tinnitus.  His report of medical history does not indicate 
ear trouble.  

However, since noise exposure has been conceded for the 
limited purpose of this decision, as noted above, Hickson 
element (2) is satisfied to that extent.  

Concerning crucial Hickson element (3), medical nexus, the 
January 2008 VA audiological examiner was asked to opine as 
to whether the Veteran's current complaints of hearing loss 
were related to service.  Following interview and examination 
of the Veteran and review of the claims file and his service 
treatment records, the examiner concluded that his hearing 
loss and tinnitus were not at least as likely as not related 
to service.  The examiner pointed to the Veteran's service 
audiograms showing normal hearing bilaterally and the good 
current physical conditions of his inner ears in opining that 
his complaints of bilateral hearing loss and tinnitus were 
not related to service.  There are no other medical nexus 
opinions of record.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as hearing loss and tinnitus in service and since that 
time.  See Washington v. Nicholson, 21 Vet. App. 191, 195 
(2007) [holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or 
otherwise observable symptoms of disability]; see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board also recognizes the July 2007 
statement from the Veteran's wife that asserts that the 
Veteran has had difficulty hearing for more than thirty 
years.  However, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  Neither the Veteran 
nor his wife are competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because neither of them possess the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board does not find the Veteran's statements 
concerning continuing symptomatology and/or chronicity to be 
credible in light of the utterly negative objective evidence 
after service.  The fact that the clinical evidence record 
does not provide support for the Veteran's contentions that 
he experienced continuous hearing loss and tinnitus since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  The Board 
is also troubled by the fact that the Veteran's claims for 
compensation in November 1968 and August 2001 made no 
reference to an in-service hearing loss or tinnitus.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim). Indeed, when he was examined by VA 
in February 1969, he made no complaints of hearing loss and 
/or tinnitus and his hearing and ears were found to be 
normal.  Such weighs against the credibility of the Veteran's 
statements.  

Ultimately, the Board finds that the evidence against a nexus 
to service (the January 2008 VA examination) outweighs the 
evidence in favor (the personal statements of the Veteran and 
his wife).  The January 2008 opinions are competent, based on 
the facts of record, interview and examination, offering a 
rationale as to why both disorders are unrelated to service.  
The Board finds that the preponderance of the evidence is 
against a relationship between the Veteran's current 
bilateral hearing loss and tinnitus disabilities and any 
incident of service, including noise exposure from aircraft.  
Service connection on a direct basis must be denied.  See 
Hensley and Hickson, both supra.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's hearing loss was not shown for decades 
after service.  The Veteran cannot benefit from the 
presumption.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's bilateral hearing loss and 
tinnitus claims.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.



4.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities  

As to the Veteran's depression claim, he asserts that he has 
depression due to his traumatic experiences in service, and 
alternatively, due to his several service-connected 
disabilities.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2009).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection for any psychiatric disability, including 
depression, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2009) (requiring 
psychiatric diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).  The Veteran's allegations that he has 
symptoms of depression are, therefore, not sufficient to 
establish a current disability.  See Espiritu, supra.  

The Veteran was seen for a January 2008 VA mental examination 
to evaluate him for a current disability.  Following an 
interview and review of the Veteran's records, the examiner 
concluded that the Veteran did not have a current diagnosis 
of depression, or any other Axis I psychiatric disorder.  The 
examiner recognized that the Veteran had been prescribed 
Wellbutrin ten years prior due to complaints of road rage and 
depressed mood.  The examiner further noted that the 
Veteran's symptoms were not severe enough to meet the full 
DSM-IV criteria for major depression at the time the 
Wellbutrin was prescribed to the Veteran.  The VA examiner 
finally added that since the Veteran started taking 
Wellbutrin, his symptoms have resolved and remain in 
remission.  The Veteran is not competent to disagree with 
this medical conclusion and there are no other evaluations of 
record.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in November 2006; a clinical diagnosis of depression was not 
of record at that time (resolved or unresolved) nor at any 
time subsequently since the claim has been pending.  The 
Board recognizes that an October 2006 treatment note 
references the Veteran's history of depression and his 
treatment through Wellbutrin.  However, aside from these 
historical references and a refilling of his prescription 
with the notation of depression, the note includes no 
findings related to the evaluation or diagnosis of 
depression.  Such does not rise to the level of a diagnosis.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a diagnosis of depression or 
any other acquired psychiatric disorder; service connection 
for this claimed condition is not warranted.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of trauma, thoracic spine with 
fractured ID thoracic vertebral bodies, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder such as depression, to include as secondary to 
service-connected disabilities, is denied.  



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


